DETAILED ACTION
This action is responsive to the filing of 12/3/2020. Claims 1-20 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 7-8, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volkerink (20180164970) in view of Berwick (20190034504.)

Claim 1, 10, 17: Volkerink discloses a method for customization of user interfaces in a computing system having a server (par. 23, 37-38, Fig. 4; cloud-based, hosted, remote server) interconnected to client devices by a computer network (par. 23, Internet), the method comprising: 
receiving, at the server, data representing a change signal (Fig. 4: 100; par. 32 actual user actions) from a first client device (Fig. 1: 10, client device; par. 19) of a first user (Fig. 1: user of device 10; par. 19, particular user), the change signal indicating that the first user has modified a display layout (par. 20, user interaction that change what is displayed; “respond to a user's selection, for example, by presenting another screen that contains different or additional information) of information of a location (e.g. Fig. 3A: Kitchen; Fig. 6A [A]; Fig. 6F: Room 1, Room 2, Room 3, etc.) viewed by the first user on the first client device; and 
in response to receiving the change signal, at the server, 
developing or updating an interface model (graphs, including clusters, nodes, and edges; Fig. 3B; par. 30-34) representing a correlation between the modified display layout of the information (par. 22, 30-34, user’s inputs, habits, interactions of selecting / changing the display during various times, locations, etc.) and a viewing context of the first user (par. 30; Fig. 3A-3B, clusters, topic of interaction, location, times, brands), the viewing context of the first user comprising relationship information between the first user and the location (par. 30, Fig. 3A; Fig. 6D, relationship information between locations, inter alia, and the first user);

identifying a second user (par. 54, e.g. employee at the same company) based on the developed or updated interface model, the second user having a similarity level (par. 54, e.g. belonging to the same company or household) and that of the first user is above a preset threshold (e.g. above zero, i.e. belonging to the same company) and the viewing context of the second user comprising relationship information between the second user and the location (par. 30, Fig. 3A; Fig. 6D, relationship information between locations and the second user; par. 54, differ from one user … to the next); and 
automatically applying the modified display layout of information on a second client device corresponding to the identified second user upon receiving a request from the second user for viewing information (par. 54, dynamic, on-the-fly optimization of an app’s user interface.)

 	However, Volkerink does not explicitly disclose: 
wherein the information of location (as taught by Volkerink) is instead profile information of a person of interest; 
the viewing context of the first user comprising relationship information between the first user and the person of interest; and
the viewing context of the second user comprising relationship information between the second user and the person of interest.

	Berwick discloses a similar method for visualization and manipulation of user interface data, including wherein the information viewed is profile information of a person of interest (Fig. 6b: 600, Employee Data Card.) 
the person of interest (par. 114; Contact Relationship Management - CRM system may track and organize interactions with the contact including, without limitation, meetings, call reports, RC activity, introductions, etc.); and
the viewing context of the second user comprising relationship information between the second user and the person of interest (par. 114; Contact Relationship Management - CRM system may track and organize interactions with the contact including, without limitation, meetings, call reports, RC activity, introductions, etc.)

Furthermore, Berwick discloses that “the user may be able to rearrange the layout of the landing page 200 by selecting (e.g., clicking or tapping) and dragging the various elements to a desired location via a user input device.” (Fig. 2a: 218; par. 61.)
	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to combine the teachings of Volkerink with Berwick so as to apply the methods of dynamically modifying a user interface (as per Berwick) layout and content of employee data card (as per Volkerink.) One would have motivated to combine the teachings as Employee data card information may have a great deal of information that could benefit from being arranged in a way that makes that information readily available so as to save time and reduce frustration (Volkerink, par. 21.)

Claim 2, 15: Volkerink and Berwick disclose the method of claim 1 wherein the viewing context includes data representing one or more of a relationship between the first or second user and the person of interest, a profile of the first or second user, or a usage pattern of the first or second user related to viewing the profile information of the person of interest (par. 54, e.g. belonging to the same company or household)  wherein the relationship information between the first user and the person of interest includes a title of the first user and a title of the person of interest, and wherein the relationship information between the second user and the person of interest includes a title of the second user and the title of the person of interest (Fig. 6B: 606, Title; par. 95.)

Claim 3, 16: Volkerink and Berwick disclose the method of claim 1 wherein the profile information includes data representing one or more of contact information, previously exchanged emails between the first user and the person, a calendar of the person, or one or more documents associated with the person (Berwick, Fig. 6b, contact information) 

Claim 4, 18: Volkerink and Berwick disclose the method of claim 1 wherein: the display layout includes multiple sections; and the received data representing the change signal includes data indicating that the first user has added, removed, modified, reordered, or rearranged one of the sections (Berwick, the user may be able to rearrange the layout par. 61)  and the data of the relationship between the individual users and the person of interest includes a role of each individual user and a role of the person of interest (Fig. 6B: 606, Title; par. 95.)

Claim 5, 11, 19: Volkerink and Berwick disclose the method of claim 1 wherein: the display layout includes multiple sections; the received data representing the change signal includes data indicating that the first user has added, removed, modified, reordered, or rearranged one of the sections (Berwick, the user may be able to rearrange the layout par. 61); and developing or updating the interface model includes developing or updating the interface model between the modified display layout with the one of the (Volkerink, graphs, including clusters, nodes, and edges; Fig. 3B; par. 30-34.)  

Claim 6, 12, 20: Volkerink and Berwick disclose the method of claim 1 wherein: the display layout includes multiple sections; the received data representing the change signal includes data indicating that the first user has added, removed, modified, reordered, or rearranged one of the sections (Berwick, the user may be able to rearrange the layout par. 61); and automatically applying the modified display layout includes automatically applying the modified display layout with the one of the sections added, removed, modified, reordered, or rearranged on the second client device upon receiving a request from the second user for viewing the profile information of the person of interest (Volkerink, par. 54, dynamic, on-the-fly optimization of an app’s user interface.)  

Claim 9: Volkerink and Berwick disclose the method of claim 1, further comprising in response to detecting the second user adopting the automatically applied modified display layout, further customizing a view of the modified display layout in accordance with a usage pattern of the second user (Berwick par. 54, dynamic, on-the-fly optimization of an app’s user interface.)  

Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive. 

The Examiner respectfully disagree, the claims as recited do not make it clear (i.e. can be interpreted differently) on what the identifying is based on, either:

Option A: (All three [A], [B] and [C])
[A] the developed or updated interface model, 
[B] the second user having a similarity level between a viewing context of the second user and that of the first user that is above a preset threshold, and 
[C] the viewing context of the second user comprising relationship information between the second user and the person of interest.

Option B: (just A, with limitations [B] and [C] further limiting the second user and the viewing context.)
[A] the developed or updated interface model, 
the second user having a similarity level between a viewing context of the second user and that of the first user that is above a preset threshold, and 
the viewing context of the second user comprising relationship information between the second user and the person of interest.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.





/Andrey Belousov/
Primary Examiner
Art Unit 2145
3/10/2021